—Judgment unani*1024mously affirmed. Memorandum: We reject defendant’s contention that the trial court abused its discretion in allowing the prosecutor to cross-examine defendant about a prior conviction of criminal possession of a weapon in the third degree. Although that crime is similar to the crimes charged, cross-examination for impeachment purposes was properly permitted (see, People v Pavao, 59 NY2d 282, 292; People v Breneman, 192 AD2d 1084, Iv denied 81 NY2d 1011). The court also properly exercised its discretion in discharging a sworn juror and replacing him with an alternate juror after determining that the sworn juror would be hospitalized for at least three days (see, People v McDermott, 201 AD2d 913). Defendant’s sentence is not harsh or excessive. (Appeal from Judgment of Supreme Court, Monroe County, Doyle, J.—Murder, 2nd Degree.) Present—Denman, P. J., Green, Lawton, Wesley and Callahan, JJ.